 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       PATRICIA A. MCCOLM,                              No. 2:18-cv-02092-MCE-CKD PS
12                        Plaintiff,
13             v.                                         ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
14       STATE OF CALIFORNIA, et al.,
15                        Defendants.
16

17            Plaintiff Patricia A. McColm, who proceeds without counsel, filed this action on August

18   1, 2018 and requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF

19   Nos. 1, 2.)1 On September 18, 2018, United States Magistrate Judge Dennis M. Cota granted

20   plaintiff’s motion to proceed in forma pauperis and indicated that the court would address

21   separately the sufficiency of plaintiff’s complaint and whether service of the complaint is

22   appropriate. (ECF No. 5.) Subsequently, this matter was reassigned to the undersigned on

23   January 1, 2019, due to Magistrate Judge Cota’s recusal. (ECF No. 6.)

24            Pursuant to 28 U.S.C. § 1915, the court is directed to dismiss the case at any time if it

25   determines that the allegation of poverty is untrue, or if the action is frivolous or malicious, fails

26   to state a claim on which relief may be granted, or seeks monetary relief against an immune

27
     1
      This case proceeds before the undersigned pursuant to E.D. Cal. L.R. 302(c)(21) and 28 U.S.C.
28   § 636(b)(1).
                                                     1
 1   defendant. For the reasons discussed below, the court concludes that this action is frivolous

 2   because it is duplicative of an action that was previously filed in this court. Accordingly, the

 3   court recommends that the instant action be dismissed.

 4          On July 30, 2012, Patricia McColm commenced an action against the State of California,

 5   Trinity County, various superior courts, and several public officials. See generally McColm v.

 6   Trinity County et al., 2:12-cv-01984-MCE-AC, ECF No 1. On May 30, 2018, McColm filed the

 7   first amended complaint in that action, alleging that the

 8                  action arises out of [a] retaliatory “protectionism” agreement
                    among all named defendants occasioned by fear of litigation from
 9                  Plaintiff’s complaints of defendants’: 1) non-compliance with
                    American’s With Disability (ADA) access requirements in Trinity
10                  County building facilities, 2) non-compliance with ADA mandate to
                    provide access to the court and accommodate limitations of disability
11                  in Trinity County Superior Court services; 3) non-compliance with
                    Constitutional rights of Plaintiff; including but not limited to,
12                  requirements to provide access to the court and court services . . . [as
                    well as 13 other alleged and enumerated violations].
13

14   McColm, 2:12-cv-01984-MCE-AC, ECF No. 38 at 2-3 (emphasis in original). That matter is still

15   pending.

16          Plaintiff’s October 1, 2018 complaint in this action brings claims against the State of

17   California, Trinity County, various superior courts, and several public officials, alleging that the

18                  action arises out of [a] CONTINUING retaliatory “protectionism”
                    agreement (letter imposition of restrictions on Plaintiff’s access to
19                  the court imposed without notice and opportunity to oppose) among
                    all named defendants (See Related 2:12-cv-1984) occasioned by fear
20                  of litigation from Plaintiff’s complaints of defendants’: 1) non-
                    compliance with American’s With Disability (ADA) access
21                  requirements in Trinity County building facilities, 2) non-
                    compliance with ADA mandate to provide access to the court and
22                  accommodate limitations of disability in Trinity County Superior
                    Court services; 3) non-compliance with Constitutional rights of
23                  Plaintiff; including but not limited to, requirements to provide access
                    to the court and court services . . . [as well as 13 other alleged and
24                  enumerated violations].
25   (ECF No. 1 at 2-3 (emphasis in original).)

26          It is apparent that the instant matter concerns the same essential parties and nearly
27   identical allegations as McColm, 2:12-cv-01984-MCE-AC. Plaintiff even indicates that the two

28   matters are related. Additionally, much of the complaint here is identical to the first amended
                                                        2
 1   complaint in the previous action. (Compare ECF No. 1 with McColm, 2:12-cv-01984-MCE-AC,

 2   ECF No. 38.) To the extent that plaintiff is adding new defendants and/or new claims, these are

 3   properly brought through an amended complaint in McColm, 2:12-cv-01984-MCE-AC, and not

 4   as a new case.

 5           Therefore, the court recommends that the instant action be dismissed as duplicative. In

 6   recommending dismissal of this action, the court expresses no opinion regarding the merits of

 7   plaintiff’s claims.

 8           Accordingly, IT IS HEREBY RECOMMENDED that:

 9           1. This action be dismissed as duplicative.

10           2. The Clerk of Court be directed to close this case.

11           In light of these recommendations, IT IS ALSO HEREBY ORDERED that all pleading,

12   discovery, and motion practice in this action are STAYED pending resolution of the findings and

13   recommendations. With the exception of objections to the findings and recommendations and

14   any non-frivolous motions for emergency relief, the court will not entertain or respond to any

15   motions and other filings until the findings and recommendations are resolved.

16           These findings and recommendations are submitted to the United States District Judge

17   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

18   days after being served with these findings and recommendations, any party may file written

19   objections with the court and serve a copy on all parties. Such a document should be captioned

20   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections
21   shall be served on all parties and filed with the court within fourteen (14) days after service of the

22   objections. The parties are advised that failure to file objections within the specified time may

23   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th

24   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

25   Dated: February 21, 2019
                                                       _____________________________________
26
                                                       CAROLYN K. DELANEY
27                                                     UNITED STATES MAGISTRATE JUDGE

28
                                                        3
